Citation Nr: 0820698	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  99-22 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for high blood 
pressure.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a lung disorder claimed as due to medication prescribed by VA 
in February 2003.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active service from February 1965 to March 
1969.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan and the RO in St. Louis, Missouri.  In an 
August 1999 rating decision, the RO denied a claim of 
entitlement to service connection for hypertension.  The 
veteran timely disagreed in September 1999.  After the RO 
issued a statement of the case (SOC) in October 1999, the 
veteran's timely substantive appeal was received in November 
1999.

By a rating decision issued in December 2004, a claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
lung disorder, claimed as secondary to medication prescribed 
by VA in February 2003, was denied.  The veteran's 
disagreement with that determination was received in December 
2004, and his timely substantive appeal was received in July 
2005.

By a rating decision issued in October 2005, the veteran was 
awarded service connection for athlete's foot.  The claims 
files before the Board do not reflect that the veteran has 
disagreed with any aspect of this rating decision, and no 
issue regarding the veteran's claim of entitlement to service 
connection for athlete's foot is before the Board for 
appellate review.

During the pendency of this appeal, by a rating decision 
issued in April 2000, the RO denied a claim of entitlement to 
service connection for a scar, left arm.  The claims files 
before the Board do not reflect that the veteran has 
disagreed with any aspect of this rating decision, and no 
issue regarding the veteran's claim of entitlement to service 
connection for a scar, left arm, is before the Board for 
appellate review.

This case was previously before the Board in April 2006 at 
which time the claims on appeal were remanded for additional 
evidentiary development.  The actions requested in the Board 
remand have been undertaken and the claims have returned to 
the Board for appellate consideration.
FINDINGS OF FACT

1.  High blood pressure/hypertension did not have its onset 
in service or within one year of separation from service, nor 
is it etiologically related to any incident, disease, or 
injury during his active service.

2.  The veteran was treated by VA in February 2003 for a 
psychiatric disorder, at which time Quetiapine was 
prescribed.

3.  The veteran did not sustain any chronic residuals or 
disability claimed as shortness of breath/a lung disorder 
either due to treatment provided or medication prescribed 
(specifically Quetiapine) by VA in 2003.

4.  No competent evidence of record establishes or suggests 
that treatment provided or medications prescribed (including 
Quetiapine) by VA in 2003 was indicative of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA.


CONCLUSIONS OF LAW

1.  High blood pressure/hypertension was not incurred in or 
aggravated by service, and cannot be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

2.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for a lung disorder, claimed as due to 
medication prescribed by VA in February 2003, is not 
established.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.361 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the veteran of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  
However, as the veteran's hypertension claim has been pending 
since 1999, even prior to the enactment of the VCAA, there 
was no duty to assist letter issued prior to the initial 
adjudication of the claim in August 1999.  After that initial 
adjudication of the claim, letters dated in October 2003, 
January and July 2005, and May 2006 fully satisfied the duty 
to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 187

Prior to and following the initial adjudication of the 
veteran's 38 U.S.C.A. § 1151 claim in December 2004; letters 
dated in August 2004, January and July 2005, and May 2006 
fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio, at 187.  These letters told him to 
provide any relevant evidence in his possession.  The letters 
advised the veteran that he should identify dates and 
locations of treatment and of medical evidence, lay 
statements, employment records, etc. which support his 
claims.  The letters also discussed the duties and 
responsibilities of VA and the veteran as pertains to 
obtaining and providing evidence in support of the claims.  
See Pelegrini II, at 120-21.  The Board also notes that the 
veteran was provided with notice of how VA determines 
disability ratings and effective dates, compliant with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), in the 
May 2006 notice letter.

Further, through his statements, the veteran has demonstrated 
his understanding of what is necessary to substantiate his 
claims, i.e., any notice defect was cured by the veteran's 
actual knowledge.  See Sanders v. Nicholson, 487 F.3d. 881 
(Fed. Cir. 2007; see also Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007).  In any event, the Board finds that a 
reasonable person could be expected to understand from the 
notice what was needed to substantiate the claims and thus 
the essential fairness of the adjudication was not 
frustrated.  Id.  As such, the Board concludes that, even 
assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, 21 Vet. App. 165 (2007); Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  Moreover, the 
veteran was provided with SSOCs in March 2003 (high blood 
pressure); June and October 2005 (38 U.S.C.A. § 1151 claim) 
and September 2007 (both claims).  See Prickett v. Nicholson, 
20 Vet. App. 370 (2006) (holding that VA cured any failure to 
afford statutory notice to claimant prior to initial rating 
decision by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  Accordingly, 
the duty to notify has been fully met in this case and the 
veteran was made aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claims.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records, Social 
Security Administration records and post-service private and 
VA medical records are in the file.  The file contains at 
least four VA examinations/evaluations dated between 2004 and 
2007, addressing the critical matters in this case as to both 
claims.  
Pursuant to a Board remand issued in 2006, a specific request 
was made to obtain the ship's log, deck log, or infirmary 
records from the USS Vesuvius from October 1968 to March 13, 
1969, and any unit sick reports available for that vessel or 
the veteran's unit for that period.  In June 2006, 
information was received from the National Archives and 
Records Administration stating that deck logs from the USS 
Vesuvius (AE-15) dated in 1968 were not available and that 
deck logs dated from January to March 1969 which were 
available, revealed no indication that the veteran passed out 
during that time period.  

The record also documents that the veteran reported that he 
was treated by a private physician continuously following 
service for high blood pressure, but the veteran has 
indicated that the private physician is deceased, and his 
records no longer available.  There can be no breach of the 
duty to assist where the appellant acknowledges the 
unavailability of records, as is the case as to these 
records.  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  

Both the duty to assist the veteran and the duty to notify 
the veteran have been met.  Accordingly, the Board finds that 
there is no reasonable possibility that further assistance 
would aid the veteran in substantiating the claims and the 
veteran has not indicated that he has any additional 
available evidence or information to provide in support of 
his claims.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

Factual Background and Legal Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, as to the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	A.  Service Connection - Hypertension

The veteran maintains that service connection is warranted 
for hypertension and maintains in essence that this condition 
initially manifested during service or within the first post 
service year.  The veteran filed a service connection claim 
for high blood pressure in July 1999, reporting that this 
condition had been treated from 1980 to 1999.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is evidence that a chronic disease, including 
hypertension, manifests to a degree of 10 percent or more 
within one year of leaving service, such disability shall be 
granted service connection on a presumptive basis.  38 C.F.R. 
§§ 3.307, 3.309 (2007).  Hypertension is defined as diastolic 
blood pressure that is predominantly 90 millimeters (mm.) or 
greater, or systolic blood pressure that is predominantly 160 
mm. or greater with a diastolic blood pressure of less than 
90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101(Note 1) 
(2007).

The service medical records (SMRs) include a January 1965 
enlistment examination report which indicates that clinical 
evaluation of the lungs, chest and heart was normal and that 
a blood pressure reading of 128/70 was taken at that time.  A 
separation examination report dated in March 1969 reflects 
that clinical evaluation of the lungs, chest and heart was 
normal and that the veteran's blood pressure was 126/70.  The 
veteran specifically denied having experienced high or low 
blood pressure, or shortness of breath.  The SMRs include 
entries dated from August to October 1968, while the veteran 
was serving on the USS Vesuvius, which reflect that he was 
treated during that time for athlete's foot, a left forearm 
burn and for sore throat.  

VA records reflect that a blood pressure reading made in 
March 1979 was 130/80.  When measured in November 1979, it 
was 140/80 and was 120/80 in March 1980.  

A private medical report of July 1987 reflects that a blood 
pressure reading of 130/90 was made.  

A VA medical form dated in November 1989, indicated that the 
veteran's illnesses included hypertension.  A record dated in 
December 1993 indicates that the veteran had a history of 
hypertension.  A diagnosis of hypertension is shown in a 
March 1994 medical record.

Records pertaining to the veteran's service aboard the USS 
Vesuvius dated from October 1968 to March 1969 were requested 
from the National Personnel Records Center (NPRC) in December 
1999 and February 2001; however no additional records were 
available.

The veteran's Social Security Administration (SSA) records 
were requested in July 2002 and were received in August 2002.  
This evidence included a private medical record dated in 
November 1998, which gave a history of a hypertension 
diagnosed 10 years previously (1988).  A review of records 
dated from 1977 to 1979 reflect that the veteran complained 
of high blood pressure in 1977 and show that a blood pressure 
reading of 138/100 was made in 1978.

An entry dated in March 2003 reflects that he was seen for a 
follow up visit for diagnosed conditions including 
hypertension.  At that time, a blood pressure reading of 
150/80 was made.  Records dated in September 2004 document 
the veteran's complaints of high blood pressure and shortness 
of breath.

In June 2006, information was received from the National 
Archives and Records Administration stating that deck logs 
from the USS Vesuvius (AE-15) dated in 1968 were not 
available and that deck logs dated from January to March 1969 
which were available, revealed no indication that the veteran 
passed out during that time period.  

In October 2006, a VA doctor having reviewed the claims 
folder concluded that it was less likely than not that the 
veteran incurred high blood pressure in service or within the 
first post-service year.  In support of this conclusion, the 
doctor explained that according to a VA examination report of 
November 1998, hypertension had been diagnosed 10 years 
previously (1988), and noted that a 1977 record had revealed 
that blood pressure was within normal limits.  It was further 
noted that records did not reveal any indication of high 
blood pressure (more than 140/90) until 1978. 
A VA hypertension examination was conducted in June 2007, and 
the claims folder and medical records were reviewed.  The 
veteran reported that hypertension had been diagnosed 20 to 
25 years previously.  The examiner indicated that there was 
no indication of elevated blood pressure readings in service 
or within the first two post-service years.  Accordingly, the 
examiner opined that it was less likely than not that the 
veteran's currently diagnosed hypertension was related to his 
period of active service.  

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  Thus, there 
are three material issues involved in establishing direct 
service connection for a disability, and the Board must 
review the evidence pertaining to each and grant service 
connection unless the preponderance of the evidence is 
against the claim as is explained in more detail below.  38 
U.S.C.A. § 5107(b).

It is clearly established that hypertension is currently 
diagnosed and has been treated for several years.  

The veteran's SMRs do not reflect that the veteran had 
elevated blood pressure or hypertension on enlistment or 
separation from service and they are entirely negative for 
treatment or a diagnosis of any cardiovascular or pulmonary 
condition, to include hypertension.  

The earliest complaints of high blood pressure are documented 
in 1977 and it appears that high blood pressure readings were 
made in 1978-1979.  The record indicates that hypertension 
was diagnosed at some time during the 1980's.  

The veteran asserts that he first manifested high blood 
pressure during service.  He contends that he passed out 
while on duty when he was aboard the USS Vesuvius (AE 15) in 
January or February 1969, and that high blood pressure was 
diagnosed at that time.  Even were the Board to assume the 
veracity of this account of events for the purposes of this 
decision only, this would not compel the grant of service 
connection.  This account would simply represent an isolated 
occurrence of presumed elevated blood pressure which, in and 
of itself, is insufficient to establish a diagnosis of 
hypertension or a showing of chronicity of high blood 
pressure in the absence of any further indication or 
documentation (to include complaints) of high blood pressure 
in service, upon separation from service or until about eight 
years post-service.  

In 2006 and 2007, two different VA examiners who conducted 
examinations and evaluations of the veteran's case based on 
access to the claims folder, expressed opinions that the 
veteran's hypertension was less likely than not related to 
the veteran's period of service and was not incurred therein 
or within the first post-service year.  There has been no 
competent medical evidence or opinion presented to the 
contrary.  

The appellant has presented his own statements regarding the 
onset of high blood pressure in service.  However, the record 
does not show that he is a medical professional, with the 
training and expertise to provide clinical findings such as 
diagnosing hypertension or identifying the date of its onset.  
The veteran, as a layman, does not have competence to give a 
medical opinion on diagnosis or etiology of a condition.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Consequently, his statements alone do 
not constitute competent medical evidence for the purposes of 
showing the existence of a nexus between the claimed 
hypertension and service.

The Board has also considered the statements of the veteran 
to the effect that he has experienced chronic high blood 
pressure from his period of service forward.  Lay statements 
may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, 
hypertension/high blood pressure is not a disorder of such 
nature that it is subject to lay-observable events.  
Accordingly, the veteran is not competent to attest to the 
occurrence of an episode of high blood pressure or to the 
chronicity of high blood pressure, in the absence of 
documented blood pressure readings supporting his reported 
history.  Moreover, the provisions concerning continuity of 
symptomatology do not relieve the requirement that there be 
medical evidence of a nexus to service, which is lacking in 
this case.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  While the veteran has presented statements and 
contentions to the effect that he experiences chronic high 
blood pressure/hypertension which is related to service, he 
is not competent to offer a medical nexus opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The evidence is not in relative equipoise as there is 
evidence of normal blood pressure at separation from service 
in 1969 and about an 8 year gap between active service and 
the first complaints/documentation of high blood pressure.  
Moreover, the two medical opinions of record addressing the 
etiology and onset of the veteran's currently manifested 
hypertension weigh against service incurrence.  Thus, the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, service connection for hypertension is denied 
under any theory, whether direct, or presumptively.


	B.  38 U.S.C.A. § 1151

The veteran filed his original compensation claim brought 
under the provisions of 38 U.S.C. § 1151 in March 2003.  The 
veteran maintains that he was administered Quetiapine-100 mg, 
by VA during in the course of treatment for a psychiatric 
disorder in February 2003 and that the medication resulted in 
chronic breathing and lung problems.  For the reasons that 
follow, the Board concludes that § 1151 benefits are not 
warranted.

Title 38, United States Code, Section 1151 provides that 
where a veteran suffers an injury or aggravation of an injury 
resulting in additional disability by reason of VA medical or 
surgical treatment, compensation shall be awarded in the same 
manner as if such disability were service connected.  See 
Anderson v. Principi, 18 Vet. App. 371, 376 (2004); see also 
Kilpatrick v. Principi, 16 Vet. App. 1, 3 (2002). 

Section 1151(a) grants compensation for qualifying 
disabilities to veterans in the same manner as if such 
disability were service-connected, under certain 
circumstances.  See also 38 C.F.R. § 3.361 (2007).  First, 
the disability must be caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran by 
VA, and the proximate cause of the disability was (a) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (b) an event that was not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).  
To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1) 
(2007).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. See 38 C.F.R. § 3.361(d)(2) (2007).

Second, there must be evidence of additional disability, as 
shown by comparing the veteran's condition before and after 
the VA medical care in question.  38 C.F.R. § 3.361(b).  In 
determining whether disability resulted from disease or 
injury or aggravation of an existing disease or injury 
suffered as a result of VA care, the evidence must show 
actual causation rather than coincidental occurrence.  38 
C.F.R. § 3.361(c)(1).  Finally, the disability must not be 
the result of the veteran's willful misconduct.  38 U.S.C.A. 
§ 1151(a); 38 C.F.R. § 3.301(c)(3).

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C. § 1151 filed on 
or after October 1, 1997, were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations largely implemented 
the provisions of 38 U.S.C. § 1151 and were codified at 38 
C.F.R. § 3.361.  The RO explicitly provided notice of the 
provisions of 38 C.F.R. § 3.361 to the veteran in a 
Supplemental SOC issued in September 2007.  The Board points 
out that this regulation merely codified the existing 
statutory provisions of 38 U.S.C. § 1151.  The language of 
the new regulation is in no way liberalizing and is not 
significantly different from the standard considered in the 
RO's initial adjudication of the veteran's claim as shown by 
the December 2004 rating action in which the veteran was 
advised of the provisions of 38 U.S.C. § 1151.  The Board 
also points out that the new regulation includes several 
provisions already contained in the former regulation 
codifying 38 U.S.C. § 1151 (38 C.F.R. § 3.358) of which the 
veteran was also apprised in the SOC issued in June 2005.  
Therefore, he is not prejudiced by Board's application of 38 
C.F.R. § 3.361.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The evidence of record shows that the veteran was seen by VA 
in late February 2003, as a walk-in patient at which time he 
complained that Olanzapine was a bad medicine.  Paranoid type 
schizophrenia was diagnosed and medications consisting of 
Risperidone (3 mg bid) and Quetiapine (50 mg bid x 1 week, 
then 100 mg bid) were prescribed.  

A note dated on March 11, 2003 reflects that the veteran was 
experiencing breathing problems and a reported having a 10 
day history of nasal congestion.  The file contains a note 
dated on March 12, 2003, to check with the mental health 
clinic as to whether Quetiapine was a psychotropic 
medication.  On March 13, 2003, the veteran contacted VA 
complaining of breathing problems and asked if he could 
discontinue taking Seroquel (Quetiapine).  He also complained 
of breathing problems on March 14, 2003, and reported that he 
had experienced breathing attacks since his nasal inhaler was 
discontinued.  That record also notes that the veteran smoked 
two packs of cigarettes a day.  The file contains a VA 
doctor's opinion dated March 14, 2003, to the effect that the 
doctor was not aware of any connection between nasal 
congestion and Seroquel.  The doctor noted that the veteran 
had a history of blaming medication for many things and 
believed that he just didn't want to take his medication.   

On March 17, 2003, the veteran was seen for an evaluation of 
head congestion and shortness of breath.  He reported that 
shortly after taking Quetiapine, he noticed head congestion 
and difficulty breathing through his nose.  He indicated that 
he had not taken any of the Quetiapine for over a week.  The 
entry noted that medical literature listed rhinitis as a 
common side-effect of Quetiapine.  Head congestion due in 
part to medication induced rhinitis, was diagnosed and it was 
also mentioned that this could also include a concurrent 
viral upper respiratory tract infection.  An addendum 
indicated that the veteran requested a breathing test and 
indicated that his symptoms of nasal congestion had begun 3 
weeks previously.

A note dated on March 25, 2003, reflects that Quetiapine was 
discontinued, pursuant to the veteran's complaints that it 
stopped up his nose.  On March 28, 2003, the veteran reported 
that his nasal congestion problems had improved after he was 
put on nasal inhalers and decongestants.  The diagnoses 
included chronic bronchitis and it was observed that the 
veteran continued to smoke.

Medical records dated in April 2003 reflect that the veteran 
was treated for sinus and head congestion diagnosed as 
sinusitis.  A note dated on April 10, 2003 reflects that he 
had gone to an emergency room over the weekend due to 
problems breathing.  Later in April 2003, an assessment of 
nasal congestion, likely due to overuse of steroid nasal 
spray was made.

The file contains a medical opinion dated in September 2004, 
offered by a certified nurse practitioner, based upon review 
of the claims folders.  She opined that the veteran's 
sinusitis, chronic obstructive pulmonary disease (COPD), and 
chronic bronchitis were not induced by the medications which 
were prescribed to the veteran for his psychiatric 
disorder(s).  It was explained that Quetiapine had a 2% side 
effect of rhinitis and might have contributed to this finding 
but that the veteran had a substantial history of cigarette 
smoking and had a sinus infection proximal to his symptoms 
for which he was given antibiotic therapy. 

A VA respiratory examination was conducted in December 2004.  
The veteran reported that following medication administered 
by VA, he developed breathing difficulties and lung problems, 
which he reported had persisted.  Nasal examination was 
normal and examination of the nose and throat was also 
normal.  Intermittent non-allergic rhinitis, for an unknown 
period of time was diagnosed.  The examiner indicated that 
the medical records were reviewed which showed that the 
veteran complained of breathing problems about a week after 
taking Quetiapine.  The examiner opined that it was at least 
as likely as not that the medication did not induce any long-
term rhinitis, contributing to the veteran's reported 
breathing difficulty, based on the fact that the medication 
had a very low chance of side effect or rhinitis and the fact 
that there was no evidence of rhinitis on physical 
examination and no swelling or injection of the nasal mucosa.  
The examiner also identified the veteran's cigarette smoking 
and sinus infection which developed around the same time as 
the complaints of breathing problems as factors supporting 
the conclusion.

In October 2006, a VA doctor having reviewed the claims 
folder concluded that it was less likely than not that the 
medication Quetiapine prescribed in February 2003 caused an 
additional disability or aggravated a disability already 
present.  The doctor observed that in late February 2003, the 
medication Quetiapine was prescribed for treatment of the 
veteran's schizophrenia by VA personnel.  It was noted that 
in March 2003, the veteran had complaints of shortness of 
breath, diagnosed as viral URI and medication induced 
rhinitis.  Sinusitis was diagnosed in April 2003.  In support 
of the conclusion, the doctor noted that pulmonary function 
testing conducted in May 2003 and September 2004 indicated 
improved lung function in 2004, and observed that the veteran 
had a long history of cigarette smoking and had been 
diagnosed with emphysema and COPD before Quetiapine had been 
prescribed.  It was also mentioned that Quetiapine had a very 
low percentage of respiratory side effects productive of 
conditions such as pharyngitis and rhinitis.  

A VA respiratory examination was conducted in June 2007.  The 
veteran reported having breathing problems since he left 
service described as nasal congestion and burning in the 
chest when smoking, reportedly due to cleaning tubes in the 
military and being prescribed Quetiapine in 2003.  Pulmonary 
function testing revealed mild restriction.  It was noted 
that the veteran was an extremely poor historian, probably 
due to mental illness.  Having reviewed the file, the 
examiner opined that the veteran now likely had COPD and 
stated that there was no evidence of drug induced lung 
disease.

SSA records received in August 2002 include pulmonary 
function testing conducted in 1998 which revealed moderate 
lung restriction pre-medication, and severe restriction post-
medication.  A record dated in 1998 reflects that the veteran 
complained of symptoms including shortness of breath, asthma 
and bronchitis.  Additional VA medical records reflect that 
COPD was diagnosed at least as early as 2000 and that chest 
X-ray films taken in 2000 revealed low lung volumes.  A 
diagnosis of chronic bronchitis was noted in a 2002 record 
and it was documented that he was using inhalers/Albuterol. 

In this case, there is no competent evidence of chronic 
additional disability, claimed by the veteran as shortness of 
breath/a chronic lung disorder, stemming from treatment 
provided by VA in February and March 2003; specifically to 
the decision to prescribe Quetiapine during that time for 
treatment of a psychiatric disorder.  

VA medical records reflect that the veteran did not even take 
the prescribed Quetiapine for an entire month between 
February and March 2003.  The Board acknowledges that some 
symptoms such as nasal and head congestion as well as 
breathing problems were documented during that time and 
rhinitis was diagnosed.  However, at best, these symptoms and 
condition were acute and represented either a temporary 
reaction to medication prescribed or symptomatology related 
to other conditions treated during that time, including a 
viral upper respiratory tract infection, sinusitis and nasal 
congestion, diagnosed in April 2003, and attributed to 
overuse of steroid nasal spray.  Supporting this conclusion, 
is the 2004 opinion of a VA examiner stating that it was at 
least as likely as not that the medication (Quetiapine) did 
not induce any long-term rhinitis, contributing to the 
veteran's reported breathing difficulty, based on the fact 
that the medication had a very low chance of side effect or 
rhinitis and the fact that there was no evidence of rhinitis 
on physical examination (in 2004) and no swelling or 
injection of the nasal mucosa.  The examiner also identified 
the veteran's cigarette smoking and sinus infection which 
developed around the same time as the complaints of breathing 
problems as factors supporting the conclusion.

The Board also points out that the veteran has diagnoses of 
several respiratory/pulmonary conditions, including: 
bronchitis, asthma and COPD, all of which pre-existed his 
taking Quetiapine in February and March 2003; the record also 
repeatedly documents a long-standing history of heavy 
smoking.  However, there is no indication that any of the 
aforementioned pre-existing conditions were caused or 
chronically aggravated by the veteran's very short term use 
of prescribed Quetiapine.  In October 2006, a VA doctor 
having reviewed the claims folder concluded that it was less 
likely than not that the medication Quetiapine prescribed in 
February 2003 caused any additional disability or aggravated 
a disability already present.  In support of the conclusion, 
the doctor noted that pulmonary function testing conducted in 
May 2003 and September 2004 indicated improved lung function 
in 2004, and observed that the veteran had a long history of 
cigarette smoking and had been diagnosed with emphysema and 
COPD before Quetiapine had been prescribed.   It was also 
mentioned that Quetiapine had a very low percentage of 
respiratory side effects productive of conditions such as 
pharyngitis and rhinitis.  Another VA examiner, having 
reviewed the file in 2007, opined that the veteran now likely 
had COPD and stated that there was no evidence of drug 
induced lung disease.

Essentially, the only evidence of record which stands for the 
proposition that additional chronic disability, claimed as 
breathing problems/a lung disorder, was sustained by virtue 
of treatment provided and/or the medication Quetiapine 
prescribed to the veteran by VA in February 2003 consists of 
his own statements to that effect.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  There is no indication in 
the record that the veteran is a physician or qualified 
medical professional.  Therefore, as a layperson he is not 
competent to provide evidence that requires medical knowledge 
because he lacks the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

To establish causation, evidence must show that the VA 
medical treatment resulted in the veteran's (claimed) 
additional disability.  Merely showing that a veteran 
received care, treatment, or examination and that the veteran 
has an additional disability, in this case acute at best, 
does not establish cause.  38 C.F.R. § 3.361(c)(1).  In the 
absence of any credible or competent evidence establishing 
that the veteran incurred any chronic additional disability, 
claimed as along disorder/breathing problems, as a result of 
treatment provided and/or medication prescribed to the 
veteran by VA in 2003, the claim may be denied on this basis 
alone.  See 38 C.F.R. § 3.358(c)(1).  The record in this case 
contains four competent medical opinions to the effect that 
the medication Quetiapine prescribed to the veteran by VA in 
February 2003 did not cause any additional chronic lung 
disability or aggravate a disability already present.  There 
has no competent medical evidence or opinion presented to the 
contrary.

Moreover, the record is entirely negative for any competent 
medical evidence establishing or even suggesting fault or 
negligence of the part of VA in providing care and medication 
to the veteran in 2003.  Without competent medical evidence 
of fault or negligence, the claim also fails on this basis.  
See 38 U.S.C.A. § 1151.

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  Consequently, the benefit-of- 
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).
ORDER

Entitlement to service connection for high blood pressure is 
denied.

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a lung disorder, claimed as due to 
medication prescribed by VA in February 2003, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


